UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-7916


CURTIS DALE RICHARDSON,

                Plaintiff - Appellant,

          v.

SOUTH CAROLINA DEPARTMENT OF CORRECTIONS; WILLIE EAGLETON,
Warden of Evans Correctional Institution, Individual and
official capacity; HIPP, Lieutenant, Individual and official
capacity; EVANS CONTROL TRANSPORTATION AND CLASSIFICATION
DEPARTMENT PERSONNEL, Individual and official capacities,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:08-cv-02596-RBH)


Submitted:   February 18, 2010            Decided:   February 25, 2010


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Curtis Dale Richardson, Appellant Pro Se. Roy F. Laney, Heath
McAlvin Stewart, RILEY, POPE & LANEY, LLC, Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Curtis      Dale     Richardson    appeals      the    district     court’s

order denying his motion to reconsider the order accepting the

recommendation of the magistrate judge and denying relief on his

42 U.S.C. § 1983 (2006) complaint.               We have reviewed the record

and find no reversible error.                 Accordingly, we affirm for the

reasons    stated    by    the    district     court.       Richardson        v.   South

Carolina Dep’t of Corr., No. 4:08-cv-02596-RBH (D.S.C. Oct. 1,

2009).     We dispense with oral argument because the facts and

legal    contentions      are     adequately    presented         in   the    materials

before    the   court     and    argument     would   not    aid       the   decisional

process.

                                                                               AFFIRMED




                                         2